Citation Nr: 1114460	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  09-14 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for right eye blindness due to VA treatment.


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from February 1951 to November 1952.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, in which the RO denied compensation under the provisions of 38 U.S.C.A. § 1151 for right eye blindness.  
In his April 2009 Form 9 (substantive appeal) the Veteran requested a hearing before a Veterans Law Judge in Washington, D.C. In a February 2011 letter, the RO informed him that his hearing was scheduled for March 2011.  The record reflects that the Veteran failed to report for this hearing.  As such, his hearing request is deemed withdrawn.  38 C.F.R. § 20.702(d) (2010).

The Board notes that the claims file reflects that the Veteran was previously represented by the North Carolina Division of Veterans Affairs (NCDVA) (as reflected in an October 2007 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative).  In October 2010, the NCDVA revoked its representation of the Veteran, based on the Veteran's desire to work his own case.  The Board notes that the appeal was certified to the Board in November 2010. The Board finds that the NCDVA properly withdrew from representation.  See 38 C.F.R. § 14.631 (2010).  The Veteran has not named another representative, as such, he is recognized as proceeding pro se in this appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further action on the claim on appeal is warranted.  

As an initial matter, VA has a duty to obtain relevant records of treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).  In an October 2007 VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs (VA), the Veteran reported treatment for right eye blindness at Duke Medical Center from October 2006 to the present.  The same month, the RO requested records from Duke Medical Center, dated from October 2006 to the present.  In November 2007, Duke University Medical Center responded that the Veteran was not seen on the date(s) indicated in the records request, but was last seen in October 2004.  As will be discussed below, the Veteran is claiming right eye blindness due to VA medical treatment in February 2004.  As such, records of treatment from Duke University Medical Center, dated in October 2004 and earlier, are pertinent to this claim.  Accordingly, on remand, the AMC/RO should attempt to obtain outstanding pertinent treatment records from this facility.  

Compensation under 38 U.S.C.A. § 1151 shall be awarded for a veteran's qualifying additional disability in the same manner as if such additional disability was service connected.  A disability is a qualifying additional disability if it was not the result of the veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by VA.  In addition, the proximate cause of the disability must be either carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2010).  

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability and VA failed to exercise the degree of care that would be expected of a reasonable healthcare provider; or VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1).  Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable healthcare provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable healthcare provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d)(2).


The Veteran alleges that he has right eye blindness as a result of VA medical treatment.  VA treatment records reflect that he underwent right eye surgery, specifically, pars plana vitrectomy, membrane peeling, and cataract removal by lensectomy, in February 2004.  The pre- and post-operative diagnoses were hemiretinal vein occlusion, tractional retinal detachment, and cataract.  A record of follow-up treatment the day after surgery described the Veteran as doing well, with no pain.  

In December 2007, the RO requested a medical opinion regarding the Veteran's claim for compensation under the provisions of 38 U.S.C.A. § 1151.  The opinion request asked that a qualified medical professional review the pertinent records and provide an opinion as to whether VA hospital care, medical or surgical treatment, or examination resulted in additional disability.  If the individual found that VA care caused additional disability, he or she was to give an opinion as to whether VA (1) failed to exercise the degree of care that would be expected of a reasonable health care provider, (2) furnished the care without the Veteran's (or his representative's) informed consent, or (3) whether the proximate cause of the additional disability was an event not reasonably foreseeable.  

In December 2007, the Chief of the Ophthalmology Section at the Durham VA Medical Center (VAMC) reviewed the Veteran's VA medical record and provided an opinion regarding the Veteran's claim.  He noted that the Veteran had progressive visual loss to the level of hand motions, and underwent surgery on February 9, 2004 at the Durham VAMC for traction retinal detachment, hemiretinal occlusion, and cataract in the right eye.  He stated that the surgery went uneventfully and involved repair of the detachment by pars plana vitrectomy, membrane peeling, applying laser, and gas injection into the eye, as well as removal of the cataract by lensectomy, which he described as a standard approach for these cases.  He added that no complications were reported during the procedure.  The physician described the Veteran's postoperative course as fairly uncomplicated; however, despite a good anatomical outcome of retinal reattachment, no further recurrences of neovascularization, and stable intraocular pressure, the Veteran's vision never improved further than hand motions/light perception.

The physician went on to respond to the questions posed in the opinion request.  In regard to whether VA failed to exercise the degree of care that would be expected of a reasonable health care provider, he responded in the negative, indicating that the Veteran received the standard of care but, unfortunately, he had a bad disease with a poor prognosis.  In regard to whether VA furnished the care without the Veteran's informed consent, he indicated that the medical record reflects that the Veteran was counseled before the procedure and appropriate informed consent was obtained.  Finally, in response to the question of whether the proximate cause of the Veteran's disability was an event not reasonably foreseeable, he stated, "It is my opinion that the patient had an excellent anatomical surgical outcome.  However, the vision was limited by retinal ischemia from the preexisting condition (hemiretinal vein occlusion with proliferation and tractional retinal detachment).  Visual prognosis is typically guarded in these patients."  

Notably, in the foregoing opinion, the physician indicated that he had reviewed the operative notes; however, the actual operative report of the February 2004 surgery is not currently associated with the claims file.  Rather, only a brief operative note is currently of record.  Additionally, the physician who provided the December 2007 opinion stated that informed consent was obtained prior to the procedure; however, while the VA treatment records currently associated with the claims file include consent to anesthesia, they do not include an informed consent form for the pars plana vitrectomy surgery itself (although a January 2004 VA treatment record reflects that the risks, benefits, and alternatives of the surgery were discussed with the Veteran and he elected to proceed).  As complete records of VA treatment regarding the February 2004 surgery are potentially pertinent to the appeal and within the control of VA, they should be obtained and associated with the claims file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Although the physician who provided the December 2007 opinion addressed the questions posed regarding whether VA failed to exercise the degree of care that would be expected of a reasonable health care provider, furnished the care without the Veteran's informed consent, and whether the proximate cause of additional disability was an event not reasonably foreseeable, he did not, first, clearly address the threshold matter of whether VA treatment resulted in additional disability.  The Board notes that his opinion suggests that it did not, as he indicated that the Veteran had visual loss to the level of hand motions prior to surgery, and that his vision never improved further than hand motions/light perception after the surgery and he stated that the Veteran's vision was limited by retinal ischemia from the preexisting condition.  

Because VA undertook to obtain an opinion to evaluate the claim for compensation under the provisions of 38 U.S.C.A. § 1151, the Board must ensure that such an opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Accordingly, as the claim is being remanded to obtain outstanding medical evidence, the Board finds that a supplemental opinion for clarification would be helpful.  The AMC/RO should arrange for the Veteran to undergo VA examination only if the physician who provided the December 2007 opinion is not available, or the designated physician is unable to provide the requested opinion without examining the Veteran.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  All outstanding pertinent VA and private treatment records should be obtained and associated with the claims folder.  Of particular interest are records from Duke University Medical Center, dated in and prior to October 2004, and complete VA treatment records regarding the February 2004 right eye surgery at the Durham VAMC (including all handwritten reports and signed consent documents, nursing notes, physician's notes, and operative reports).  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review. 

2.  After all records and/or responses received from each contacted entity have been associated with the claims file, the AMC/RO should forward the claims file to the physician that provided the December 2007 opinion, if available, for a supplemental medical opinion.  The claims folder must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the physician.

The physician should render an opinion, consistent with the record and sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran has additional disability of the right eye as the result of VA treatment.  If so, he should also clearly opine as to whether the proximate cause of such disability was (a) carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA; or (b) an event not reasonably foreseeable.  

If further examination of the Veteran is deemed necessary, the AMC/RO should arrange for the appellant to undergo VA examination to obtain the above-noted opinion.  The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and a notation to the effect that review of the claims file took place should be included in the report of the physician.  The examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

4.  After ensuring that the development is complete, re-adjudicate the claim.  If not fully granted, issue a supplemental statement of the case before returning the claim to the Board, if otherwise in order.



The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



